Cole, J.
Upon tbe trial of tbe equitable issue, tbe defendant made proof of a regular chain of title to himself from the government; he then introduced a witness who testified as follows: I attended the tax sale in Winnesheik county, November 2, 1863. AH the bidders formed a ring, and each took a piece as his turn came, alternately, until the entire list was exhausted. The plaintiff was there and made bids at the sale and there were no lands sold in any other manner. Another witness testified substantially the same, and added further that lie “ kept the tally list of the ring and called the names off, each taking a bid in his turn,” and the plaintiff got thirty-six pieces at that sale. An astute argument is made by appellant’s counsel to demonstrate that the language of the witnesses that “ each took a piece as his turn came ” and “ each taking a bid in his turn ” does not negative the idea that competitive bids were made, or imply that each, in turn, purchased an entire tract upon his single bid. But it seems to us that a fair construction of the testimony shows an unlawful’ combination among the bidders to defeat competition, which renders the sale void as against the purchasers; and while, as a court, we are (though not without reluctance) willing to fairly interpret and enforce our revenue law, even in the severity of its letter and spirit, yet we cannot be led beyond it, nor to sanction any combination against or violation of it, which wül add, in the least, to its severity or increase, to any extent, its burdens.
Affirmed.